internal_revenue_service number release date index number ----------------------- ------------------------------------------------- ----------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-140392-11 date september ty ------- ty ------- legend shareholder ------------------------------------------------- ein ------------------ manager ---------------------------- managing director -------------------------------- fc ------------------------------- accounting firm --------------- country --------- country ------------------ year ------- year ------- year ------- dear ----------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied plr-140392-11 by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a domestic limited_partnership managed by manager managing director is a partner of shareholder and a managing director of manager during year shareholder purchased shares of fc an entity organized under the laws of county that is treated as a corporation for federal tax purposes fc is a development stage company engaged in oil_and_gas exploration in country fc’s assets consist primarily of cash on hand and certain intangible assets associated with oil_and_gas exploration including licenses permits and seismic surveys shareholder retained accounting firm a nationally recognized accounting firm to provide tax and accounting services accounting firm’s engagement included responsibility for preparing u s tax returns reports schedules elections and attachments returns in addition to return preparation accounting firm provided shareholder with advice regarding the returns and related tax issues from time to time managing director generally provided accounting firm with all the information and data necessary to prepare the returns accounting firm prepared shareholder’s returns for year through year accounting firm did not notify shareholder of the pfic status of fc or of the availability of a qef election with respect to fc shareholder’s general policy was to make qef elections with respect to each pfic in which it invested during year managing director who was aware that fc was a pfic conducted a review of shareholder’s portfolio and discovered that no qef election had been made with respect to fc shareholder promptly contacted an attorney and was informed of the opportunity to seek consent to make a retroactive qef election shareholder did not have knowledge of the pfic status of fc or the availability of a qef election prior to year shareholder has submitted an affidavit under penalties of perjury describing the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accounting firm shareholder also submitted an affidavit from accounting firm which described the accounting firm’s engagement and responsibilities and the advice concerning the tax treatment of fc that it provided to taxpayer shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue plr-140392-11 ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii plr-140392-11 conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as specifically set forth above no opinion is expressed or implied concerning the u s federal tax consequences of the facts described above under any other i r c provision this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffrey g mitchell branch chief branch international
